Case 18-43569-mxm11 Doc 142 Filed 04/03/20           Entered 04/03/20 13:37:12    Page 1 of 1



 Howard Marc Spector
 TBA #00785023
 SPECTOR & COX, P.L.L.C.
 12770 Coit Road, Suite 1100
 Dallas, Texas 75251
 [214] 365-5377
 FAX: [214] 237-3380

 COUNSEL FOR HMSW, CPA, P.L.L.C.

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

 In re:                                         §
                                                §           Case No. 18-43569
 HMSW CPA, P.L.L.C.                             §          (Chapter 11)
                                                §
                                                §          Jointly Administered

 ______________________________________________________________________________

                                   NOTICE OF HEARING

          PLEASE TAKE NOTICE that the Motion for Final Decree has been set for a hearing on

 May 13, 2020 at 1:30 p.m. before the Honorable Mark X. Mullin, Room 128, U. S. Courthouse,

 501 W. 10th Street, Fort Worth, TX 76102.

          Dated: April 3, 2020.

                                             Respectfully submitted,

                                                 /s/ Howard Marc Spector
                                                      Howard Marc Spector
                                                      TBA #00785023

                                                SPECTOR & COX, PLLC
                                                12770 Coit Road, Suite 1100
                                                Dallas, Texas 75251
                                                (214) 365-5377
                                                FAX: (214) 237-3380
                                                EMAIL: hspector@spectorcox.com

                                             COUNSEL FOR HMSW CPA, PLLC
